NO. 07-03-0528-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   JULY 8, 2004
                         ______________________________

                               WILLIE SANDERS, JR.,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

             FROM THE 50TH DISTRICT COURT OF COTTLE COUNTY;

                     NO. 2783; HON. DAVID HAJEK, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

      Appellant, Willie Sanders, Jr., appeals from a judgment revoking his community

supervision. Each issue asserted involves the sufficiency of the evidence underlying the

trial court’s conclusion that he violated the terms and conditions of his community

supervision. We affirm the judgment.

      The State alleged in its motion to revoke that appellant violated, among others,

conditions 12, 13, 14, and 15 of his community supervision. Those conditions impose upon

him the obligation to pay (through the Cottle County Community Supervision and
Corrections Department) $140 in restitution, $310 in court costs, a fine of $2500, and $350

as reimbursement for the cost of legal counsel. Appellant was authorized to pay these

obligations through installments. However, according to the director of the Cottle County

Community Supervision and Corrections Department, who testified at the hearing, no

payments were received from appellant.

        To successfully revoke one’s probation, the State must prove by a preponderance

of the evidence that appellant violated a condition of community supervision. Cobb v.

State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). Furthermore, we view the evidence

in the light most favorable to the trial court's ruling. Jones v. State, 589 S.W.2d 419, 421

(Tex. Crim. App. 1979). And, most importantly, only one ground need be established to

warrant revocation. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980).

        Upon construing it in a light most favorable to the judgment, we hold that the

testimony of the director of the Cottle County Community Supervision and Corrections

Department constitutes ample evidence upon which a factfinder could reasonably conclude,

by a preponderance of the evidence, that appellant violated at least four conditions of his

probation.1 Thus, the trial court did not abuse its discretion in granting the State’s motion

to revoke.

        Accordingly, we overrule each issue and affirm the judgment of the trial court.



                                                             Brian Quinn
                                                               Justice

Do not publish.


        1
         Appellant avers in his brief tha t the dire ctor’s testimony was hearsa y. But, he does not explain how
com me nts by the director regarding wh ether he had receive d the required paym ents from appellant fall with in
that category. Nor do we believe that they do so.

                                                       2